Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Merola (US 3780923 A).
Regarding Claim 1, Merola discloses:
a gripping mechanism comprising:
a gripping body (8); and
a frame body (1 & 6 & 7) that accommodates the gripping body and includes a plate-shaped part (1) that grips a grasped part of an object (15), wherein
the gripping body has a flat surface that grips the grasped part on a side facing an inner surface of the plate-shaped part of the frame body [the flat angled surface of the gripping body’s plate shaped part forces the rollers into contact with the gripped part and caused the gripped part to be forced against the plate-shaped part], and
the gripping mechanism grips the grasped part of the object between the flat surface of the gripping body and the inner surface of the plate-shaped part of the frame body by an action of gravity operating on the gripping body (Fig. 2).
Regarding Claim 2, Merola discloses:
the frame body includes a support part  (7) that supports a weight of the gripping body together with the plate-shaped part (Fig. 2), and
an opening that accepts insertion of the object is formed between the plate-shaped part and the support part (Fig. 2 & Fig. 3).
Regarding Claim 3, Merola discloses:
a rotating body [gripping body is a rotating body], wherein
the gripping body includes a case (9) in an inclined surface facing the support part, and the rotating body is rotatably mounted in the case (Fig. 2).
Regarding Claim 4, Merola discloses:
the grasped part of the object protrudes from an upper surface of the object and is grasped by the flat surface of the gripping body and the plate-shaped part of the frame body (Fig. 2).
Response to Arguments
Applicant's arguments filed 2022/07/06 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “on a side facing an inner surface of the plate-shaped part of the frame body”:
The plate-shaped surface of the gripping body forces the rollers into contact with the gripped part and caused the gripped part to be forced against the plate-shaped part.
Conclusion
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 4831693 A and US 11247346 B2 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach grippers utilizing angled walls for guiding a free moving member for gripping a sheet or plate like object.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                   
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652